Citation Nr: 0421519	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  98-16 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.  The veteran also had active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) at various 
times from June 1980 to February 1996.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied a claim of 
entitlement to service connection for diabetes mellitus.  The 
veteran perfected an appeal as to that denial.  The Board 
remanded the case to the RO in July 2000 and again in October 
2001.  Then in a December 2002 decision, the Board denied the 
appeal.

The veteran appealed the December 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2004, while this case was pending at the Court, 
VA's Office of General Counsel and appellant's representative 
filed a Joint Motion requesting that the Court vacate the 
Board's December 2002 decision.  That same month, the Court 
issued an Order vacating the December 2002 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the Joint Motion shows that it was agreed that a 
remand was in order for the Board to assure that VA's duty to 
notify is satisfied.  The Joint Motion in effect states that 
a remand is in order to notify the veteran of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations apply 
in the instant case.  The record does not contain VCAA 
notice, as required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Under the circumstances, the veteran should 
be notified of the VCAA and how it applies to his present 
claim for service connection for diabetes mellitus.  On 
remand, he should be provided with this notification.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO must ensure that notification 
action required by the VCAA is completed 
with respect to the claim now on appeal.  
In particular, the RO should notify the 
veteran of (1) what he needs to provide 
to establish the claim for service 
connection for diabetes mellitus; and 
(2) which portion of information and 
evidence, if any, is to be provided by 
the appellant and which portion VA will 
provide.  The RO should request the 
veteran to "provide any evidence in 
[his] possession that pertains to the 
claim."  See 38 C.F.R. § 3.159(b).

2.  If the veteran informs VA of evidence 
that is not of record, the RO should take 
the appropriate steps to obtain such 
evidence pursuant to 38 C.F.R. § 3.159.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




